DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. Claims [1-20] are currently pending and have been examined on their merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-17 recite a computer implemented method (i.e. a series of steps), claims 18-19 recite an apparatus (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices), and claim 20 recites a non-transitory computer readable medium (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices), and therefore each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claim 1 recites: generating a verified work history, comprising: receiving a proof of work from a first user; transmitting the proof of work to a plurality of users within a first organization; receiving a verification of the proof of work comprising feedback from the plurality of users; generating an automated work record for the first user based at least in part on the verification of the proof of work, wherein at least a portion of the automated work record is associated with the first organization; and transmitting the automated work record to a second user.
Claim 18 recites: generating a verified work history, receive a proof of work from a first user; transmit the proof of work to a plurality of users within a first organization; receive a verification of the proof of work comprising feedback from the plurality of users; generate an automated work record for the first user based at least in part on the verification of the proof of work, wherein at least a portion of the automated work record is associated with the first organization; and increase a resume credit score based at least in part on verification, wherein the automated work record comprises the resume credit score.
Claim 20 recites: generating a verified work history, receive a proof of work from a first user; transmit the proof of work to a plurality of users within a first organization; receive a verification of the proof of work comprising feedback from the plurality of users; and generate an automated work record for the first user based at least in part on the verification of the proof of work, wherein the first user is prevented from modifying a verified portion of the automated work record.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to mentally send a proof of work to other users for verification, such as an employee writing up a resume or record of their achievements and having their current employers verify it before sending it to potential employers. Additionally, the method of scoring a resume based on its validity and preventing a user from editing the record after it has been verified is a mental process. This process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking the achievements and skills of employees and creating verified record that can be assessed and distributed to future employers).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: A digital proof of work
Claim 18: A processor and a memory storing instructions and in electronic communication with the processor, the processor being configured to execute the instructions. A digital proof of work
Claim 20: A non-transitory computer readable medium storing code. The code comprising instructions executable by a processor. A digital proof of work
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). The term “digital” as applied to the digital proof of work implies the limitation pertains to a computer. However, the limitation merely amounts to merely using a generic computer as a tool to perform the abstract idea of receiving and transmitting the proof of work, therefore the limitation amounts to merely adding the words “apply it” with the judicial exception. Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

The dependent claims 2-17 and 19 further narrow the abstract idea recited in the independent claims 1, 18, and 20 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional for workers to maintain records of their accomplishments and have references to verify those accomplishments as they are seeking new employment (see Specification [0002]) (also see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-17 and 19 further narrow the abstract idea recited in the independent claims 1, 18, and 20 and are therefore directed towards the same abstract idea. 

Claims 2-6, 11-17, and 19 are directed towards further narrowing the abstract idea of providing a proof of work to a plurality of users to verify the authenticity of the records. 
Claims 7-10 are directed towards further narrowing the abstract idea of transmitting a verified proof of work to a second user or organization.
Claims 2-17 and 19 do not recite any additional elements that have not been analyzed in the independent claims.

Therefore, claims 1-20 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-13, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perell (US 2001/0047347).
Claims 1: Perell discloses a method for generating a verified work history, comprising: receiving a digital proof of work from a first user (Paragraph [0010-0012] the data certification and verification process and system (DVCP) is a system and method for accumulating, verifying, and certifying, and maintaining in a database, resume data pertaining to a job seeker. The verification and certification of resume data creates a “portable” value added attribute of each certified item of resume. In particular, the primary source data (resume information relevant to job qualifications) (proof of work) may be contributed by job seekers (first user) who create personal database records). Transmitting the digital proof of work to a plurality of users within a first organization (Paragraph [0013] the system contributes value-added attributes to the personal database records (proof of work), either directly or by the actions of third party verification service contractors (VS) (users within a first organization). The system assigns specific unverified resume data records to a particular VS. The VS in turn has access to assigned resume records, and has the power to contribute verification attributes and/or comments regarding the degree of verifiability). Receiving a verification of the proof of work comprising feedback from the plurality of users (Paragraph [0013] the system contributes value-added attributes to the personal database records (proof of work), either directly or by the actions of third party verification service contractors (VS) (users within a first organization). The system assigns specific unverified resume data records to a particular VS. The VS in turn has access to assigned resume records, and has the power to contribute verification attributes and/or comments regarding the degree of verifiability (feedback)). Generating an automated work record for the first user based at least in part on the verification of the proof of work, wherein at least a portion of the automated work record is associated with the first organization (Paragraph [0014]; [0019-0020]; [0196] the data certification and verification service (DCVS) therefor serves as a common and continuing resource for potential employers to obtain reliable information. Likewise, job seekers are assured that the personal resume maintained in the database will remain available. In another aspect of the invention the member (first user) may be permitted to create an inclusive master certified resume (work record) with all pertinent data item verified). And transmitting the automated work record to a second user (Paragraph [0014]; [0021] a job seeker may grant powers to specifically selected potential employers (second user) to allow read-only access to their particular certified resume record (work record). The DCVP permits access to verified secure resume data by potential employers).
Claim 6: Perell discloses the method as per claim 1. Perell further discloses further comprising: preventing the first user from modifying a verified portion of the automated work record (Paragraph [0161] for data validation purposes, resume items previously certified preferably cannon be edited, only deleted).
Claim 7: Perell discloses the method as per claim 1.  Perell further discloses further comprising: receiving a request from the second user to view the automated work record (Paragraph [0014]; [0056-0057] a job seeker may gran powers to specifically selected potential employers (second user) to allow read only access to their particular certified resume record. Other potential employers have powers to search (request) the database of all active certified resume records to match job seeker supplied criteria and to view the resumes found). And verifying identifying information of the second user, wherein the identifying information of the second user comprises an association with a second organization different from the first organization (Paragraph [0014-0016]; [0056-0057]; [0066] a job seeker may gran powers to specifically selected potential employers (second user) to allow read only access to their particular certified resume record. Other potential employers have powers to search (request) the database of all active certified resume records to match job seeker supplied criteria and to view the resumes found. Job seeker members have two sets of ID’s and passwords. The secondary set is given to potential employers which allow them read only access to the resumes. Employer members have an ID and password that allows them to access the DCVS website per their particular membership agreement). Wherein the automated work record is displayed based at least in part on the verification of the identifying information (Paragraph [0196-0197] the member may be permitted to create an inclusive master certified resume (with all pertinent data items verified). From this master resume the employee may be permitted to select a subset of data items to a particular job opportunity or employee). 
Claim 8: Perell discloses the method as per claim 1. Perell further discloses further comprising: receiving a request from the first user to provide access to the automated work record to the second user, wherein the automated work record is displayed based at least in part on the request (Paragraph [0014-0016]; [0056-0057]; [0066] a job seeker may gran powers to specifically selected potential employers (second user) to allow read only access to their particular certified resume record. Other potential employers have powers to search (request) the database of all active certified resume records to match job seeker supplied criteria and to view the resumes found. Job seeker members have two sets of ID’s and passwords. The secondary set is given to potential employers which allow them read only access to the resumes. Employer members have an ID and password that allows them to access the DCVS website per their particular membership agreement).
Claim 9: Perell discloses the method as per claim 1. Perell further discloses further comprising: receiving an indication that the first user has purchased access to the automated work record; and determining that the first user is authorized to provide access to the automated work record based on the indication, wherein the automated work record is displayed based at least in part on the determination (Paragraph [0014-0016]; [0056-0057]; [0066-0067]; [0100]; [0255] following submission of personal information the member is presented a choice of membership plans. Specific membership plans may also provide various levels of service, including multiple concurrent certified resumes, different number of secondary password sets, and the like. A job seeker may grant powers to specifically selected potential employers to allow read only access to their particular certified resume record. Other potential employers have powers to search the database of all active certified resume records to match job seeker supplied criteria and to view the resumes found. Job seeker members have two sets of ID’s and passwords. The secondary set is given to potential employers which allow them read only access to the resumes. Employer members have an ID and password that allows them to access the DCVS website per their particular membership agreement).
Claim 10: Perell discloses the method as per claim 1. Perell further discloses further comprising: receiving an indication that the second user has purchased access to the automated work record; and determining that the second user is authorized to provide access to the automated work record based on the indication, wherein the automated work record is displayed based at least in part on the determination (Paragraph [0014-0016]; [0056-0057]; [0066-0067]; [0100]; [0255] following submission of personal information the member is presented a choice of membership plans. Specific membership plans may also provide various levels of service. The employer (second user) selects a password and provides credit/debit card or other payment information. A job seeker may grant powers to specifically selected potential employers (second user) to allow read only access to their particular certified resume record. Other potential employers have powers to search (request) the database of all active certified resume records to match job seeker supplied criteria and to view the resumes found. Job seeker members have two sets of ID’s and passwords. The secondary set is given to potential employers which allow them read only access to the resumes. Employer members have an ID and password that allows them to access the DCVS website per their particular membership agreement).
Claim 11: Perell discloses the method as per claim 1. Perell further discloses further comprising: receiving a request to create a work category from a representative of the first organization; and generating the work category based on the request, wherein the digital proof of work corresponds to the work category (Paragraph [0219] if desired for efficient processing, the resume data (proof of work) items may optionally be categorized and divided among different VS. Depending on the type (category) of resume data supplied by the member (representative), different parts of the resume may be verified by different VS specializing in particular types of data, such as employment history, educational history, etc.).
Claim 12: Perell discloses the method of claim 1. Perell further discloses further comprising: identifying a subdivision of the first organization comprising the first user, wherein the digital proof of work is transmitted to the plurality of users based at least in part on the subdivision (Paragraph [0219] if desired for efficient processing, the resume data (proof of work) items may optionally be categorized and divided among different VS. Depending on the type (category) of resume data supplied by the member (representative), different parts of the resume may be verified by different VS specializing in particular types of data, such as employment history, educational history, etc.).
Claim 13: Perell discloses the method of claim 12. Perell further discloses wherein: the subdivision is associated with a geographic region (Paragraph [0219] if desired for efficient processing, the resume data (proof of work) items may optionally be categorized and divided among different VS. Depending on the type (category) of resume data supplied by the member (representative), different parts of the resume may be verified by different VS specializing in particular types of data, such as employment history, educational history, geographical distribution, etc.).
Claim 17: Perell discloses the method of claim 1. Perell further discloses further comprising: querying a database of the first organization for information corresponding to a transaction associated with the digital proof of work; and receiving an indication from the database indicating whether the digital the transaction is valid, wherein the automated work history is generated based at least in part on the indication (Paragraph [0061]; [0121-0123] as described below the preferred DCVP includes payment processing and debit/credit posting to accounts in financial institutions. Payment of the enrollment fee is verified according to the specific payment means selected by the Job seeker. If the card authorization is accepted (or payment means confirmed), the user becomes a member and an email is sent to the member notifying them that their account has been created and that their resume has entered the verification process).
Claim 20: A non-transitory computer readable medium storing code for generating a verified work history, the code comprising instructions executable by a processor to: receive a digital proof of work from a first user (Paragraph [0010-0012] the data certification and verification process and system (DVCP) is a system and method for accumulating, verifying, and certifying, and maintaining in a database, resume data pertaining to a job seeker. The verification and certification of resume data creates a “portable” value added attribute of each certified item of resume. In particular, the primary source data (resume information relevant to job qualifications) (proof of work) may be contributed by job seekers (first user) who create personal database records). Transmit the digital proof of work to a plurality of users within a first organization (Paragraph [0013] the system contributes value-added attributes to the personal database records (proof of work), either directly or by the actions of third party verification service contractors (VS) (users within a first organization). The system assigns specific unverified resume data records to a particular VS. The VS in turn has access to assigned resume records, and has the power to contribute verification attributes and/or comments regarding the degree of verifiability). Receive a verification of the proof of work comprising feedback from the plurality of users (Paragraph [0013] the system contributes value-added attributes to the personal database records (proof of work), either directly or by the actions of third party verification service contractors (VS) (users within a first organization). The system assigns specific unverified resume data records to a particular VS. The VS in turn has access to assigned resume records, and has the power to contribute verification attributes and/or comments regarding the degree of verifiability (feedback)). And generate an automated work record for the first user based at least in part on the verification of the proof of work, (Paragraph [0014]; [0019-0020]; [0196] the data certification and verification service (DCVS) therefor serves as a common and continuing resource for potential employers to obtain reliable information. Likewise, job seekers are assured that the personal resume maintained in the database will remain available. In another aspect of the invention the member (first user) may be permitted to create an inclusive master certified resume (work record) with all pertinent data item verified). Wherein the first user is prevented from modifying a verified portion of the automated work record (Paragraph [0161] for data validation purposes, resume items previously certified preferably cannon be edited, only deleted).
Therefore, Claims 1, 6-13, 17, and 20 are rejected under U.S.C. 102(a)(2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Perell (US 2001/0047347) in view of Work (US 2006/0042483).

Claim 2: Perell discloses the method as per claim 1. However, Perell does not disclose further comprising: increasing a resume credit score based at least in part on verification, wherein the automated work record comprises the resume credit score.
In the same field of endeavor of verifying a user’s work history Work teaches further comprising: increasing a resume credit score based at least in part on verification, wherein the automated work record comprises the resume credit score (Paragraph [0045]; [0050] assuming a user has one or more endorsements associated with his/her profile, some or all of the endorsements added by endorsers may be viewable. Each endorsement may include the endorsement itself (e.g. in the form of a free text, categorized score, or various combinations. The responses can then be counted and/or aggregated with other endorsements to provide an aggregate endorsement score. (The examiner notes that if validation or endorsement scores are aggregated then a positive score will increase the overall endorsement score while a negative endorsement will decrease the overall score)).  
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of verifying a user’s work history as disclosed by Perell (Perell [0159]) with the system of increasing a resume credit score based at least in part on verification, wherein the automated work record comprises the resume credit score as taught by Work (Work [0045]). With the motivation of further being able to present the authenticity of a user’s work history for future employers and create accurate and valid information for users (Work [0009]).
Claim 3: Modified Perell discloses the method as per claim 2. However, Perell does not disclose further comprising: receiving a second digital proof of work from the first user; transmitting the second digital proof of work to a second plurality of users within the first organization; receiving an indication that the second digital proof of work is invalid; and decreasing the resume credit score based at least in part on the indication that the second digital proof of work is invalid.
In the same field of endeavor of verifying a user’s work history Work teaches further comprising: receiving a second digital proof of work from the first user; transmitting the second digital proof of work to a second plurality of users within the first organization; receiving an indication that the second digital proof of work is invalid; and decreasing the resume credit score based at least in part on the indication that the second digital proof of work is invalid (Paragraph [0044-0045]; [0050] a user can request endorsements from other users (second users) in the system. For example, a user can choose to request an endorsement from another user. A user writing an endorsement can endorse a particular user’s capability and qualities (proof of work) in general or endorse a particular element of the endorsee’s profile. Assuming a user has one or more endorsements associated with his/her profile, some or all of the endorsements added by endorsers may be viewable. Each endorsement may include the endorsement itself (e.g. in the form of a free text, categorized score, or various combinations. The responses can then be counted and/or aggregated with other endorsements to provide an aggregate endorsement score. (The examiner notes that if validation or endorsement scores are aggregated then a positive score will increase the overall endorsement score while a negative endorsement will decrease the overall score)).  
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of verifying a user’s work history as disclosed by Perell (Perell [0159]) with the system receiving a second digital proof of work from the first user; transmitting the second digital proof of work to a second plurality of users within the first organization; receiving an indication that the second digital proof of work is invalid; and decreasing the resume credit score based at least in part on the indication that the second digital proof of work is invalid as taught by Work (Work [0045]). With the motivation of further being able to present the authenticity of a user’s work history for future employers and create accurate and valid information for users (Work [0009]).
Claim 15: Perell discloses the method as per claim 1. Perell further comprising: transmitting a subsequent digital proof of work for a third user in the first organization to the first user; receiving feedback on the subsequent digital proof of work from the first user; and updating the automated work record of the first user based on the feedback from the first user for the subsequent digital proof of work.
In the same field of endeavor of verifying a user’s work history Work teaches further comprising: transmitting a subsequent digital proof of work for a third user in the first organization to the first user; receiving feedback on the subsequent digital proof of work from the first user; and updating the automated work record of the first user based on the feedback from the first user for the subsequent digital proof of work (Paragraph [0044-0046]; [0050-0062]  using the reputation system a user can request endorsements from, and offer endorsements to other users in the system (such as a first user endorsing a third user). A user can choose to request an endorsement from a user or write an endorsement for another user in the system. A user writing an endorsement (feedback) can endorse a particular user’s qualities in general or endorse a particular element of the endorsee’s profile (digital proof). Several methods may be used to verify a target’s reputation, which methods may also be used to verify or measure the reputation of endorsers of a target. To expose a negative distortion intended to harm the endorsee, a flag can be set or a score questioned that is significantly out of line with others, especially if out of line with the aggregate score of all the other endorsements. Another method may involve measuring what is referred to as a person's Network Authentication Score. This score authenticates (to some degree) that the user is a real person and that the profiled user's mutual connections consist of similarly authenticated people. This score is derived by comparing analyses of the user's network to authentication standards derived from the entire network. Authentication Standards are derived from assessments of the probability that a user's network could contain fraudulent nodes (people). (The examiner notes that the broadest reasonable interpretation of ).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of verifying a user’s work history as disclosed by Perell (Perell [0159]) with the system of further comprising: transmitting a subsequent digital proof of work for a third user in the first organization to the first user; receiving feedback on the subsequent digital proof of work from the first user; and updating the automated work record of the first user based on the feedback from the first user for the subsequent digital proof of work as taught by Work (Work [0050]). With the motivation of further being able to present the authenticity of a user’s work history for future employers and create accurate and valid information for users (Work [0009]).
Claim 16: Perell discloses the method of claim 15. However, Perell does not disclose further comprising: determining whether the feedback received from the first user is consistent with other feedback received for the subsequent digital proof of work, wherein the automated work record of the first user is updated based on whether the feedback received from the first user is consistent.
In the same field of endeavor of verifying a user’s work history Work teaches further comprising: determining whether the feedback received from the first user is consistent with other feedback received for the subsequent digital proof of work, wherein the automated work record of the first user is updated based on whether the feedback received from the first user is consistent (Paragraph [0050-0062] several methods may be used to verify a target’s reputation, which methods may also be used to verify or measure the reputation of endorsers of a target. To expose a negative distortion intended to harm the endorsee, a flag can be set or a score questioned that is significantly out of line with others, especially if out of line with the aggregate score of all the other endorsements. Another method may involve measuring what is referred to as a person's Network Authentication Score. This score authenticates (to some degree) that the user (first user) is a real person and that the profiled user's mutual connections consist of similarly authenticated people. This score is derived by comparing analyses of the user's network to authentication standards derived from the entire network. Authentication Standards are derived from assessments of the probability that a user's network could contain fraudulent nodes (people)).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of verifying a user’s work history as disclosed by Perell (Perell [0159]) with the system of determining whether the feedback received from the first user is consistent with other feedback received for the subsequent digital proof of work, wherein the automated work record of the first user is updated based on whether the feedback received from the first user is consistent as taught by Work (Work [0050]). With the motivation of further being able to present the authenticity of a user’s work history for future employers and create accurate and valid information for users (Work [0009]).
Claim 18: An apparatus for generating a verified work history, comprising: a processor and a memory storing instructions and in electronic communication with the processor, the processor being configured to execute the instructions to: receive a digital proof of work from a first user (Paragraph [0010-0012] the data certification and verification process and system (DVCP) is a system and method for accumulating, verifying, and certifying, and maintaining in a database, resume data pertaining to a job seeker. The verification and certification of resume data creates a “portable” value added attribute of each certified item of resume. In particular, the primary source data (resume information relevant to job qualifications) (proof of work) may be contributed by job seekers (first user) who create personal database records). Transmit the digital proof of work to a plurality of users within a first organization (Paragraph [0013] the system contributes value-added attributes to the personal database records (proof of work), either directly or by the actions of third party verification service contractors (VS) (users within a first organization). The system assigns specific unverified resume data records to a particular VS. The VS in turn has access to assigned resume records, and has the power to contribute verification attributes and/or comments regarding the degree of verifiability). Receive a verification of the proof of work comprising feedback from the plurality of users (Paragraph [0013] the system contributes value-added attributes to the personal database records (proof of work), either directly or by the actions of third party verification service contractors (VS) (users within a first organization). The system assigns specific unverified resume data records to a particular VS. The VS in turn has access to assigned resume records, and has the power to contribute verification attributes and/or comments regarding the degree of verifiability (feedback)). Generate an automated work record for the first user based at least in part on the verification of the proof of work, wherein at least a portion of the automated work record is associated with the first organization (Paragraph [0014]; [0019-0020]; [0196] the data certification and verification service (DCVS) therefor serves as a common and continuing resource for potential employers to obtain reliable information. Likewise, job seekers are assured that the personal resume maintained in the database will remain available. In another aspect of the invention the member (first user) may be permitted to create an inclusive master certified resume (work record) with all pertinent data item verified). And transmitting the automated work record to a second user (Paragraph [0014]; [0021] a job seeker may grant powers to specifically selected potential employers (second user) to allow read-only access to their particular certified resume record (work record). The DCVP permits access to verified secure resume data by potential employers).
However, Perell does not disclose and increase a resume credit score based at least in part on verification, wherein the automated work record comprises the resume credit score.
In the same field of endeavor of verifying a user’s work history Work teaches and increase a resume credit score based at least in part on verification, wherein the automated work record comprises the resume credit score (Paragraph [0045]; [0050] assuming a user has one or more endorsements associated with his/her profile, some or all of the endorsements added by endorsers may be viewable. Each endorsement may include the endorsement itself (e.g. in the form of a free text, categorized score, or various combinations. The responses can then be counted and/or aggregated with other endorsements to provide an aggregate endorsement score. (The examiner notes that if validation or endorsement scores are aggregated then a positive score will increase the overall endorsement score while a negative endorsement will decrease the overall score)).  
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of verifying a user’s work history as disclosed by Perell (Perell [0159]) with the system of increasing a resume credit score based at least in part on verification, wherein the automated work record comprises the resume credit score as taught by Work (Work [0045]). With the motivation of further being able to present the authenticity of a user’s work history for future employers and create accurate and valid information for users (Work [0009]).
4.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perell (US 2001/0047347) in view of Goldberg (US 2009/0164282). 
Claim 4: Perell discloses the method as per claim 1. However, Perell does not disclose further comprising: receiving a record of a work history (Paragraph [0219] the resume data items may optionally be categorized in particular types of data, such as employment history (work history), education history, chronological, or geographic distribution). Transmitting the record of the work history to a second plurality of users within the first organization (Paragraph [0225] when a resume is certified by two or more VS staff members, each VS preferably only has access to their particular data type or times. This “lockout” feature may optionally be used to assign the same resume to more  than one VS, with the resume being verified by the first available VS. (The examiner notes that the broadest reasonable interpretation of sending the record of the work history to a second plurality of users in the same organization would include the ability for the invention to send a resume to multiple people each with their own access to different items)). Receiving a verification of the record of the work history based on feedback from the second plurality of users (Paragraph [0013] the system contributes value-added attributes to the personal database records (proof of work), either directly or by the actions of third party verification service contractors (VS) (users within a first organization). The system assigns specific unverified resume data records to a particular VS. The VS in turn has access to assigned resume records, and has the power to contribute verification attributes and/or comments regarding the degree of verifiability (feedback)). And updating the automated work record for the first user based at least in part on the verification of the record of the work history (Paragraph [0017]; [0169]; [0217-0219]; Figs. 4A-4D, the DCVS preferably acts as a continuing certifying and secure custodial entity for the verified resume database records (work record), in which any Job seeker initiated changes or additions are re-verified. Following confirmation and authorization, any new or changed resume items are stored in the DCVS database pending verification. New uncertified resumes requiring verification and added or changed data items form existing certified resumes are processed by the DCVS database. The unverified resume data is assigned to one or more verification serves for verification).
However, Perell does not specifically disclose wherein the record of the work history covers a plurality of work accomplishments, a work time period, or both.
 In the same field of endeavor of creating a verified work history Goldberg teaches wherein the record of the work history covers a plurality of work accomplishments, a work time period, or both (Paragraph [0228-0231] the information in such a resume is: work experience-job listed with dates, titles, responsibilities, and accomplishments). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of verifying a user’s work history as disclosed by Perell (Perell [0159]) with the system of wherein the record of the work history covers a plurality of work accomplishments, a work time period, or both as taught by Goldberg (Goldberg [0230]). With the motivation of being a simple substitution of elements being evaluated in verifying a user’s work history as well as providing clearer information for a prospective employer about a job seeker (Goldberg [0004]).
Claim 14: Perell discloses the method as per claim 1. However, Perell does not disclose wherein: the automated work history comprises work achievements, challenge completions, an engagement rating, a peer comparison, an estimate of monetary value, or any combination thereof.
In the same field of endeavor of creating a verified work history Goldberg teaches wherein: the automated work history comprises work achievements, challenge completions, an engagement rating, a peer comparison, an estimate of monetary value, or any combination thereof (Paragraph [0228-0231] the information in such a resume (work history) is: work experience-job listed with dates, titles, responsibilities, and accomplishments).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of verifying a user’s work history as disclosed by Perell (Perell [0159]) with the system of the automated work history comprises work achievements, challenge completions, an engagement rating, a peer comparison, an estimate of monetary value, or any combination thereof as taught by Goldberg (Goldberg [0230]). With the motivation of being a simple substitution of elements being evaluated in verifying a user’s work history as well as providing clearer information for a prospective employer about a job seeker (Goldberg [0004]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Perell (US 2001/0047347) in view of Johnson (US 2018/0330385). 
Claim 5: Perell discloses the method as per claim 1. However, Perell does not disclose wherein: the digital proof of work comprises a digital image of a work product.
In the same field of endeavor of verification of a worker’s attributes and history Johnson teaches wherein: the digital proof of work comprises a digital image of a work product (Paragraph [0045] the proprietary system can aggregate member data to assist them in making career path decisions, including living badges (digital image) to provide proof of credential (work product). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of verifying a user’s work history as disclosed by Perell (Perell [0159]) with the system of wherein: the digital proof of work comprises a digital image of a work product as taught by Johnson (Johnson [0045]). With the motivation of being a simple substitution of elements being evaluated in verifying a user’s work history as well as providing clearer information for a prospective employer about a job seeker (Johnson [0004]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Perell (US 2001/0047347) in view of Work (US 2006/0042483) further in view of Goldberg (US 2009/0164282). 
Claim 19: Modified Perell discloses the apparatus as per claim 18. Perell further discloses the processor being further configured to execute the instructions to: receive a verification of the record of the work history based on feedback from the second plurality of users (Paragraph [0013] the system contributes value-added attributes to the personal database records (proof of work), either directly or by the actions of third party verification service contractors (VS) (users within a first organization). The system assigns specific unverified resume data records to a particular VS. The VS in turn has access to assigned resume records, and has the power to contribute verification attributes and/or comments regarding the degree of verifiability (feedback)). And update the automated work record for the first user based at least in part on the verification of the record of the work history (Paragraph [0149]; [0160-0169]; [0244] add new resume, when the member chooses to enter a new resume, they may be presented a resume data entry page that contains appropriate fields to enter. Following the acceptance and authorization the resume data is then stored in the DCVS database pending verification. A member may then delete or add new items to certified Resume data. After submission a change confirmation page is displayed. If the member has requested additional items for any data type, these new blank records are inserted at the bottom of each section. Verification services resume activity is shown in table 12. This table logs database actions performed by a VS, such as updating data and the like). 
However, Perell does not disclose receive a record of a work history, wherein the record of the work history covers a plurality of work accomplishments, a work time period, or both; transmit the record of the work history to a second plurality of users within the first organization.
In the same field of endeavor of creating a verified work history Goldberg teaches receive a record of a work history, wherein the record of the work history covers a plurality of work accomplishments, a work time period, or both (Paragraph [0228-0231] the information in such a resume is: work experience-job listed with dates, titles, responsibilities, and accomplishments).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of verifying a user’s work history as disclosed by Perell (Perell [0159]) with the system of receive a record of a work history, wherein the record of the work history covers a plurality of work accomplishments, a work time period, or both as taught by Goldberg (Goldberg [0230]). With the motivation of being a simple substitution of elements being evaluated in verifying a user’s work history as well as providing clearer information for a prospective employer about a job seeker (Goldberg [0004]).
Therefore, Claim 2-5, 14-16 and 18-19 are rejected under U.S.C. 103. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kotis (US 2012/0005113) system and method for assessing employee work performance.
Tummuru (US 2018/0082256) decentralized credentials verification network.
Rosen (US 2004/0186852) internet based system of employment referencing and employment history verification for the creation of a human capital database.
Skelton (US 2013/0275512) life experience certification process.
DeWaal (US 2014/0129573) Computerized method and system for creating a digital resume.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY RUSS/Examiner, Art Unit 3629   


/RICHARD W. CRANDALL/Examiner, Art Unit 3689